         Case 19-70732-JAD                         Doc       Filed 11/05/20 Entered 11/05/20 15:55:14                                Desc Main
 Fill in this information to identify the case:              Document      Page 1 of 10
 Debtor 1 William Edward Webb Jr


 Debtor 2 Carol A Webb
 (S pouse, if filing )


 United States Bankruptcy Court for the : WESTERN DISTRICT OF PENNSYLVANIA

 Case number             _1_9-_7_07_3_2_ _ _ _ _ _ _ _ _ _ _ __




Official Form 41 OS 1
Notice of Mortgage Payment Change                                                                                                                   12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

 Name of creditor: BANK OF AMERICA, N.A.
                                                                                           Court claim no. (if known) : "'"'1-'-7_ _ _ _ _ _ _ __


                                                                                           Date of payment change:
                                                                                           Must be at least 21 days after date        12/01/2020
                                                                                           of this notice


 Last 4 digits of any number you use to                                                    New total payment:                         $ 1,503.32
 identify the debtor's account:                               7346                         Principal, interest, and escrow, if any

                   Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor's escrow account payment?

      □     No
      [!I Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                     the basis for the change. If a statement is not attached , explain why: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                     Current escrow payment:         $ _2_6_1_.3_6_ _ __                New escrow payment:          $ _7_06_._2_1_ _ __

                    Mortgage Payment Adjustment

 2.   Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      (I No
      □  Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                     attached, explain why: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




                     Current interest rate:                             %               New interest rate:                              %

                     Current principal and interest payment: $ _ _ _ _ __               New principal and interest payment: $ _ _ _ _ __

                   Other Payment Change

 3.   Will there be a change in the debtor's mortgage payment for a reason not listed above?
      (I No
      □  Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                         (Court approval may be required before the payment change can take effect.)
                         Reason for change:


                         Current mortgage payment: $                                     New mortgage payment: $

Official Form 410S1                                              Notice of Mortgage Payment Change                                                 page 1
           Case 19-70732-JAD                         Doc     Filed 11/05/20 Entered 11/05/20 15:55:14                          Desc Main
                                                             Document      Page 2 of 10

Debtor 1            William Edward Webb Jr                                                 Case number (if known) _1_9_-7_0_73_2_ _ _ _ _ _ _ _ _ __
                    First Name    Middle Name          Last Name




l ■ :J<i.,ic,,_   Sign Here


  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
  telephone number.
  Check the appropriate box.

       (I I am the creditor.

      □ I am the creditor's authorized agent.


  I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
  knowledge, information, and reasonable belief.



  X        /s/    Arne O'Brien                                                             Date 11 /05/2020
      Signature




  Print:               Arne O'Brien                                                        Title   Assistant Vice President




  Company               Bank of America



  Address              4161 Piedmont Parkway
                       Number               Street

                        Greensboro , NC 27410
                       City                                          State      ZIP Code



  Contact phone         (336) 854-6308                                                     Email arne.obrien@BofA.com




Official Form 410S1                                                Notice of Mortgage Payment Change                                         page 2
            Case 19-70732-JAD       Doc     Filed 11/05/20 Entered 11/05/20 15:55:14                Desc Main
                                            Document      Page 3 of 10
                               UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF PENNSYLVANIA ( JOHNSTOWN DIVISION)



                                                           Chapter: 13 No. 19-70732

In re:                                                      Judge: JEFFERY A. DELLER
William Edward Webb Jr
Carol A Webb
Debtor(s).




                                           CERTIFICATE OF SERVICE


I hereby certify that on 11/05/2020, I have served a copy of this Notice and all attachments to the
following by U.S. Mail, postage pre-paid, or via filing with the US Bankruptcy Court's CM ECF system.

By U.S. Postal Service First Class Mail Postage Prepaid:

Debtor:       William Edward Webb
              312 Robinson Ave
              Johnstown, PA 15905-3138



Co-Debtor:    Carol A Webb
              312 Robinson Ave
              Johnstown, PA 15905-3138



Debtor's      MARK B. PEDUTO
Attorney:     938 Penn Ave Ste 501
              Pittsburgh, PA 15222-3708




Trustee:      RONDA J. WINNECOUR
              600 Grant St Ste 3250 600 GRANT STREET
              Pittsburgh, PA 15219-2719




                                                                        /s/ Irene Zhao

                                                                                                                      LCI
                                                                          (as Authorized Agent for Bank of America N.A.)
                                                                                                111 Anza Blvd Suite 310
                                                                                                   Burlingame, CA 94010
                                                                                                    650.342.9486 (x250)
                                                                                                        izhao@lciinc.com
         Case 19-70732-JAD            Doc      Filed 11/05/20 Entered 11/05/20 15:55:14                  Desc Main
                                               Document      Page 4 of 10

  BANK OF AMERICA~~
  CUSTOMER SERVICE
  POBOX31785
  TAMPA, FL 33631-3785
                                                                              Escrow Account Disclosure Statement
                                                                              Notice Date:                                  10/23/2020
                                                                              Loan No.:                                 -
                                                                              New Payment Effective Date:                   12/01 /2020
                                                                              New Payment Amount:                See options below
  WILLIAM E WEBB
  312 ROBINSON AVE
                                                                              Property Address:                 312 ROBINSON AVE
  JOHNSTOWN PA 15905-3138                                                                                    JOHNSTOWN, PA 15905




WILLIAM E WEBB,
Every year, we review your escrow account to make sure there will be enough money to cover your tax and insurance payments
for the next year. This time, we discovered that your account is going to be under funded by $5,602.67. This is most often
caused by increases to your property taxes and/ or insurance premiums. We've automatically adjusted your monthly payment to
cover what we'll need to pay over the next year - your new monthly escrow payment will be $706.21.
We understand this change might be unexpected, so we've included two payment options below.

Explanation of Escrow Account in Bankruptcy

Our records indicate this account is subject to bankruptcy protection. We are sending this escrow statement for informational
purposes only. It should not be construed as a demand for payment or an attempt to collect a debt or to modify the terms of
any bankruptcy court order or bankruptcy plan. Please note the bankruptcy plan may provide for a trustee to remit payments for
mortgage amounts due prior to and after the bankruptcy filing.

Per your loan agreement, we put part of your monthly mortgage payment into your escrow account to pay for your property
taxes and insurance premiums. During the year, we make payments out of your escrow account when your tax and insurance
bills come due. If your tax or insurance bills increase or decrease, how much you need to pay into your escrow account to cover
those obligations will also change. This notice describes any changes needed in your monthly mortgage payment to maintain
enough money in your escrow account to pay these bills. The detail information in this notice explains how your new escrow
payment is calculated.

If this is your first escrow statement after a Chapter 13 bankruptcy filing, we performed this escrow account review as
of the bankruptcy petition date and updated the new monthly escrow payment in accordance with applicable bankruptcy law. If
you previously received a monthly coupon for the same due date, the payment amount below replaces that coupon, which was
prepared before we had notice of the Chapter 13 bankruptcy filing.




Bank of America, N.A. is required by law to inform you that this communication is from a debt collector. If you are
currently in a bankruptcy proceeding or have previously obtained a discharge of this debt under bankruptcy law, this
notice is for informational purposes only and is not an attempt to collect a debt, a demand for payment or an attempt
to impose personal liability for a discharged debt.


Bank of America and the Bank of America logo are registered trademarks of Bank of America Corporation. Bank of
America, N.A. Member FDIC. Equal Housing Lender ~ - © 2018 Bank of America Corporation


                                                                                                     C3_12204_ESCSTMTA_22598_02062019
                Case 19-70732-JAD                Doc      Filed 11/05/20 Entered 11/05/20 15:55:14                                                                                                                                                        Desc Main
                                                          Document      Page 5 of 10

                                                                Payment Options
                                       Your Total Monthly Payment is changing starting 12/01/2020.
You can choose either of these payment options for the shortage. If you decide to pay the full amount, you’ll need to make
your payment by 11/17/2020. If we don’t receive a payment for the full $5,602.67 shortage, we will automatically spread it out
over 12 monthly payments.

                      OPTION 1
                                                        Prior Analysis                 New Payments                      [12]-month Escrow Shortage
                                                                     Prior Analysis                  New Payment s
                                                                                                                        Pay nothing extra now and your Escrow Required Deposit will be spread out over 12 monthly payments. Your [new] mortgage payment amount will be: $1,503.32


Principal and/or interest                                       $552.04                      $797.11
                                                                     Prior Analysis                  New Payment s




Monthly Escrow Payment                                          $261.36                      $706.21 Pay nothing extra now and your Escrow Shortage
                                                                     Prior Analysis                  New Payment s




        Tax                                                                                   $146.80 will be spread out over 12 monthly payments. Your new
                                                                     Prior Analysis                  New Payment s




        Insurance                                                                               $92.51 mortgage payment amount will be: $1,503.32
                                                                     Prior Analysis                  New Payment s




        Mortgage Insurance                                                                       $0.00
                                                                     Prior Analysis                  New Payment s




        Monthly Escrow- Overage / Shortage Adjustment                                         $466.89 See Projected Escrow Payments Section for Details
                                                                     Prior Analysis                  New Payment s




Total Payment Amount                                            $813.40                     $1,503.32
blank




                      OPTION 2
                                                        Prior Analysis
                                                                      Prior Analysis
                                                                                       New Payments     New Payment s
                                                                                                                         One-time Escrow Shortage Payment
                                                                                                                        Pay $5,602.67 in full. W e must r eceive your payment by 11/17/ 2020 Then your new mort gage payment amount will be: $1,036.43.




Principal and/or interest                                       $552.04                       $797.11
                                                                      Prior Analysis                    New Payment s




Monthly Escrow Payment                                          $261.36                       $239.32                    Pay $5,602.67 in full. We must receive your payment by
                                                                      Prior Analysis                    New Payment s




  Tax                                                                                          $146.80                   11/17/2020. Then your new mortgage payment amount
                                                                      Prior Analysis                    New Payment s




  Insurance                                                                                     $92.51                   will be: $1,036.43.
                                                                      Prior Analysis                    New Payment s




  Mortgage Insurance                                                                             $0.00
                                                                      Prior Analysis                    New Payment s




  Monthly Escrow- Overage / Shortage                                                             $0.00                   Use the enclosed payment coupon
  Adjustment                                                         Prior Analysis                  New Payment s




Total Payment Amount                                            $813.40                     $1,036.43
           Case 19-70732-JAD           Doc     Filed 11/05/20 Entered 11/05/20 15:55:14                   Desc Main
                                               Document      Page 6 of 10




Instructions for mailing your escrow shortage
This payment coupon should only be used to mail in your escrow shortage payment. Please don't include any other
payments with this check. You can send your monthly mortgage payment the way you usually do.

1. Please:                                                                  3.   Make your check payable to:
    • Don't send cash                                                               BANK OF AMERICA, N.A.
    • Don't staple the check to the payment coupon                                  Attn: Remittance Processing
                                                                                    P.O. BOX 660861
    • Don't include correspondence                                                  DALLAS, TX 75266-0861
2. Write your account number on the check or money
   order.



                                                                           PAYMENT COUPON
                                                                           ACCOUNT NUMBER
                                                                           ESCROW SHORTAGE $5,602.67

             BANK OF AMERICA, N.A.
             P.O. BOX 660861
             DALLAS, TX 75266-0861




          WILLIAM E WEBB
          312 ROBINSON AVE
          JOHNSTOWN PA 15905
Case 19-70732-JAD         Doc   Filed 11/05/20 Entered 11/05/20 15:55:14   Desc Main
                                Document      Page 7 of 10




             coupon end
                                                                                       AB
                Case 19-70732-JAD                                                                      Doc                      Filed 11/05/20 Entered 11/05/20 15:55:14                                                                                          Desc Main
                                                                                                                                Document      Page 8 of 10



                                                                                                                                          Escrow History
Here’s what happened in your escrow account since our last review compared to what we projected to happen. If there were
changes to your taxes and/or insurance, they’re bolded and highlighted below. This should help explain why there wasn’t enough
money in your escrow account to cover the taxes and insurance this past year. We’ve marked your lowest minimum balances with
an asterisk (*). Any deposits into Escrow are summed and shown as a total amount for the month.

If you recently filed a Chapter 13 bankruptcy, we have provided below a side-by-side comparison of your prior
projected escrow account activity to the actual account activity.
If this is an annual escrow statement provided during your Chapter 13 bankruptcy, then the projected escrow account
activity below was performed in accordance with the terms of your Chapter 13 plan. At the same time, we also maintained a
separate accounting that reflected your escrow account activity as indicated under the terms of your loan documents outside of
bankruptcy (shown below under the heading "Actual"). The Actual escrow activity includes both the receipt of your regular monthly
mortgage payments to escrow and any cure payments made under the terms of your Chapter 13 plan for escrow amounts due
from the period before your bankruptcy filing or otherwise due under your Chapter 13 plan. Below is the side-by-side comparison
of the plan projected activity to the actual activity for last year. Upon the completion of your Chapter 13 plan, if all payments due
under the Chapter 13 plan are received and taxes and insurance were paid in the amounts anticipated, then the projected and
actual ending balances should match. If you are unable to complete your Chapter 13 plan payments and your case is dismissed,
converted to a Chapter 7 or the automatic stay is lifted, then the actual accounting shown below will be used in performing your
next escrow analysis.


                                                                   Deposits To Escrow                                                             Payments From Escrow                                                                                           Escrow Balances
        Month     Deposits to                                                Expected                                       Description    What we Paid    What we                                                                         Description           Actual                             Last Year's
                    Escrow                                                  Payment to                                                     From Escrow    Expected to                                                                                           Balance                             Estimated
                                                                              Escrow                                                                       Pay From                                                                                                                                  Balance
                                                                                                                                                            Escrow                                                                  Description                       Actual Balance                      Last Years Estimated Balance



                                                                                                                                                                      Beginning                                                                                -$6,067.79                               $616.04
Month                                                                            Expected Payment To Escrow   Description
                                                                                                                                                                      balance
                                                                                                                                                             what we expected to pay from escrow                                    Description                       Actual Balance                      Last Years Estimated Balance



 08/2020
Month
                                                                                $261.36 Deposit
                                                                                       Payments Into Escrow   Description
                                                                                                                                                            $1,118.46 Village tax                                                                             -$6,067.79*
                                                                                                                                                                                                                                                                      Actual Balance
                                                                                                                                                                                                                                                                                                       -$241.06*
                                                                                                                                                                                                                                                                                                          Last Years Estimated Balance



 09/2020                                                                        $261.36 Deposit                                                                                                                                                               -$6,067.79*                                 $20.30
Month                                              Your Payment to Escrow        Expected Payment To Escrow   Description                                                                                                                                             Actual Balance                      Last Years Estimated Balance



 10/2020                                          $784.08                       $261.36 Expected                                                                                                                                                                -$5,283.71                               $281.66
                                                                                        Payment(s) not yet
Month                                              Your Payment to Escrow
                                                                                        received
                                                                                 Expected Payment To Escrow   Description                                                                                                                                             Actual Balance                      Last Years Estimated Balance



 11/2020                                          $261.36                       $261.36 Expected                                                                                                                                                                -$5,022.35                               $543.02
                                                                                        Payment(s) not yet
Month
                                                                                        received
                                                                                 Expected Payment To Escrow   Description                                                                                                                                             Actual Balance                      Last Years Estimated Balance



 12/2020
Month
                                                                                $261.36 Deposit
                                                                                 Expected Payment To Escrow   Description
                                                                                                                                                                                                                                                                -$5,022.35
                                                                                                                                                                                                                                                                      Actual Balance
                                                                                                                                                                                                                                                                                                        $804.38
                                                                                                                                                                                                                                                                                                          Last Years Estimated Balance



 01/2021
Month
                                                                                $261.36 Deposit
                                                                                 Expected Payment To Escrow   Description
                                                                                                                                                                                                                                                                -$5,022.35
                                                                                                                                                                                                                                                                      Actual Balance
                                                                                                                                                                                                                                                                                                       $1,065.74
                                                                                                                                                                                                                                                                                                          Last Years Estimated Balance



 02/2021
Month
                                                                                $261.36 Deposit
                                                                                 Expected Payment To Escrow   Description
                                                                                                                                                                                                                                                                -$5,022.35
                                                                                                                                                                                                                                                                      Actual Balance
                                                                                                                                                                                                                                                                                                       $1,327.10
                                                                                                                                                                                                                                                                                                          Last Years Estimated Balance



 03/2021
Month
                                                                                $261.36 Deposit
                                                                                 Expected Payment To Escrow   Description                                    what we expected to pay from escrow                                    Description
                                                                                                                                                                                                                                                                -$5,022.35
                                                                                                                                                                                                                                                                      Actual Balance
                                                                                                                                                                                                                                                                                                       $1,588.46
                                                                                                                                                                                                                                                                                                          Last Years Estimated Balance



 04/2021
Month
                                                                                $261.36 Deposit
                                                                                 Expected Payment To Escrow   Description
                                                                                                                                                             $644.59 City tax
                                                                                                                                                             what we expected to pay from escrow                                    Description
                                                                                                                                                                                                                                                                -$5,022.35
                                                                                                                                                                                                                                                                      Actual Balance
                                                                                                                                                                                                                                                                                                       $1,205.23
                                                                                                                                                                                                                                                                                                          Last Years Estimated Balance



 05/2021                                                                        $261.36 Deposit                                                             $1,110.17 Homeowners                                                                                -$5,022.35                               $356.42
Month                                                                            Expected Payment To Escrow   Description
                                                                                                                                                                      insurance                                                                                       Actual Balance                      Last Years Estimated Balance



06/2021
Month
                                                                                $261.36 Deposit
                                                                                 Expected Payment To Escrow   Description
                                                                                                                                                                                                                                                                -$5,022.35
                                                                                                                                                                                                                                                                      Actual Balance
                                                                                                                                                                                                                                                                                                         $617.78
                                                                                                                                                                                                                                                                                                          Last Years Estimated Balance



07/2021
Month                                              Your Payment to Escrow
                                                                                $261.36 Deposit
                                                                                 Expected Payment To Escrow                                                          Payment s From E scrowwhat we expect ed to pay f rom escr ow
                                                                                                                                                                                                                                    Description
                                                                                                                                                                                                                                                                -$5,022.35
                                                                                                                                                                                                                                                                      Actual Balance
                                                                                                                                                                                                                                                                                                         $879.14
                                                                                                                                                                                                                                                                                                          Last Years Estimated Balance



TOTAL                           $1,045.44                                     $3,136.32                                                                     $2,873.22 Ending                                                                                   -$5,022.35                               $879.14
                                                                                                                                                                      balance


                         Summary of Escrow Transactions
                   S ummary of escrow payment s
                                                                                                                                                          Actual                                                                                  A ctual
                                                                                                                                                                                                                                                            Expected                   E xpect ed




                   Total Deposits To Escrow
                   S ummary of escrow payment s
                                                                                                                                                              $1,045.44                                                                           A ctual
                                                                                                                                                                                                                                                                 $3,136.32             E xpect ed




                   Monthly Deposits
                   S ummary of escrow payment s
                                                                                                                                                               $1,045.44                                                                          A ctual
                                                                                                                                                                                                                                                                  $3,136.32            E xpect ed




                   Total Payments From Escrow
                   S ummary of escrow payment s
                                                                                                                                                                   $0.00                                                                          A ctual
                                                                                                                                                                                                                                                                 $2,873.22             E xpect ed




                   Insurance
                   S ummary of escrow payment s
                                                                                                                                                                   $0.00                                                                          A ctual
                                                                                                                                                                                                                                                                  $1,110.17            E xpect ed




                   Taxes                                                                                                                                           $0.00                                                                                          $1,763.05

                   This estimate assumes you’ll make the expected payments shown above.


                                                                                                                                                                                                                                                              C3_12204_ESCSTMTA_22598_02062019
         Case 19-70732-JAD                    Doc                 Filed 11/05/20 Entered 11/05/20 15:55:14                                                                                   Desc Main
                                                                  Document      Page 9 of 10



                                                                  Projected Escrow Payments
Here’s a summary of what we expect to happen in your escrow account over the next year. We used this information to
estimate your new monthly payment. Keep in mind, you have two payment options (see Section 1).

                         School taxes                                                                                                                     $1,117.02
                         Homeowners insurance                                                                                                             $1,110.17
                         City taxes                                                                                                                        $644.59
                         Total Expected Escrow Disbursements:                                                                                         $2,871.78

To estimate your monthly escrow payment, we total the expected payments to tax and/or insurance and divide by 12 months:
$2,871.78 /12 = $239.32.

                    Your estimated escrow account payments over the next 12 months
Since your mortgage account is past due, all the payments between your last payment and this analysis date of 10/23/2020 are
reflected as one lump payment shown in the above table. The balances referenced in the first chart below are projected
balances prior to any adjustments due to your bankruptcy plan. Those adjustments are shown in the second chart below the
projection.

Month                Your Payment                             Tax                                Insurance                               Mortgage Insurance   Expected
Month
                     to Escrow                                Payment(s)                         Payment(s)                              (MIP/PMI) Payment(s) Escrow Balance                                 Expected Escrow Balance
Month



Beginning balance                                                                                                                                                                                        -$5,022.35
Month                                Your Payment to Escrow                     Tax Payment(s)                    insurance payment(s)             Mortgage Insurance (MIP/PMI) Payment(s)                   Expected Escrow Balance



12/2020
Month
                                    $239.32
                                     Your Payment to Escrow
                                                                               $0.00
                                                                                Tax Payment(s)
                                                                                                                  $0.00
                                                                                                                  insurance payment(s)
                                                                                                                                                                     $0.00
                                                                                                                                                   Mortgage Insurance (MIP/PMI) Payment(s)
                                                                                                                                                                                                          -$4,783.03
                                                                                                                                                                                                             Expected Escrow Balance



01/2021
Month
                                    $239.32
                                     Your Payment to Escrow
                                                                               $0.00
                                                                                Tax Payment(s)
                                                                                                                  $0.00
                                                                                                                  insurance payment(s)
                                                                                                                                                                     $0.00
                                                                                                                                                   Mortgage Insurance (MIP/PMI) Payment(s)
                                                                                                                                                                                                          -$4,543.71
                                                                                                                                                                                                             Expected Escrow Balance



02/2021
Month
                                    $239.32
                                     Your Payment to Escrow
                                                                               $0.00
                                                                                Tax Payment(s)
                                                                                                                  $0.00
                                                                                                                  insurance payment(s)
                                                                                                                                                                     $0.00
                                                                                                                                                   Mortgage Insurance (MIP/PMI) Payment(s)
                                                                                                                                                                                                          -$4,304.39
                                                                                                                                                                                                             Expected Escrow Balance



03/2021
Month
                                    $239.32
                                     Your Payment to Escrow
                                                                               $0.00
                                                                                Tax Payment(s)
                                                                                                                  $0.00
                                                                                                                  insurance payment(s)
                                                                                                                                                                     $0.00
                                                                                                                                                   Mortgage Insurance (MIP/PMI) Payment(s)
                                                                                                                                                                                                          -$4,065.07
                                                                                                                                                                                                             Expected Escrow Balance



04/2021
Month
                                    $239.32
                                     Your Payment to Escrow
                                                                            $644.59
                                                                                Tax Payment(s)
                                                                                                                  $0.00
                                                                                                                  insurance payment(s)
                                                                                                                                                                     $0.00
                                                                                                                                                   Mortgage Insurance (MIP/PMI) Payment(s)
                                                                                                                                                                                                          -$4,470.34
                                                                                                                                                                                                             Expected Escrow Balance



05/2021
Month
                                    $239.32
                                     Your Payment to Escrow
                                                                               $0.00
                                                                                Tax Payment(s)
                                                                                                              $1,110.17
                                                                                                                  insurance payment(s)
                                                                                                                                                                     $0.00
                                                                                                                                                   Mortgage Insurance (MIP/PMI) Payment(s)
                                                                                                                                                                                                          -$5,341.19
                                                                                                                                                                                                             Expected Escrow Balance



06/2021
Month
                                    $239.32
                                     Your Payment to Escrow
                                                                               $0.00
                                                                                Tax Payment(s)
                                                                                                                  $0.00
                                                                                                                  insurance payment(s)
                                                                                                                                                                     $0.00
                                                                                                                                                   Mortgage Insurance (MIP/PMI) Payment(s)
                                                                                                                                                                                                          -$5,101.87
                                                                                                                                                                                                             Expected Escrow Balance



07/2021
Month
                                    $239.32
                                     Your Payment to Escrow
                                                                               $0.00
                                                                                Tax Payment(s)
                                                                                                                  $0.00
                                                                                                                  insurance payment(s)
                                                                                                                                                                     $0.00
                                                                                                                                                   Mortgage Insurance (MIP/PMI) Payment(s)
                                                                                                                                                                                                          -$4,862.55
                                                                                                                                                                                                             Expected Escrow Balance



08/2021
Month
                                    $239.32
                                     Your Payment to Escrow
                                                                           $1,117.02
                                                                                Tax Payment(s)
                                                                                                                  $0.00
                                                                                                                  insurance payment(s)
                                                                                                                                                                     $0.00
                                                                                                                                                   Mortgage Insurance (MIP/PMI) Payment(s)
                                                                                                                                                                                                         -$5,740.25
                                                                                                                                                                                                             Expected Escrow Balance



09/2021
Month
                                    $239.32
                                     Your Payment to Escrow
                                                                              $0.00
                                                                                Tax Payment(s)
                                                                                                                 $0.00
                                                                                                                  insurance payment(s)
                                                                                                                                                                     $0.00
                                                                                                                                                   Mortgage Insurance (MIP/PMI) Payment(s)
                                                                                                                                                                                                          -$5,500.93
                                                                                                                                                                                                             Expected Escrow Balance



10/2021
Month
                                    $239.32
                                     Your Payment to Escrow
                                                                              $0.00
                                                                                Tax Payment(s)
                                                                                                                 $0.00
                                                                                                                  insurance payment(s)
                                                                                                                                                                     $0.00
                                                                                                                                                   Mortgage Insurance (MIP/PMI) Payment(s)
                                                                                                                                                                                                          -$5,261.61
                                                                                                                                                                                                             Expected Escrow Balance



11/2021
Month
                                    $239.32                                   $0.00                              $0.00                                               $0.00                                -$5,022.29
                                                                                                                                                                                                             Expected Escrow Balance



Ending balance                                                                                                                                                                                           -$5,022.29


Based on this year’s review, your escrow account will be short by $5,602.67. This was calculated based on the lowest
minimum balance, which is bolded in the table above, and any payments to cure amounts outstanding prior to your bankruptcy
filing. Our records currently show this amount to be $137.58 and it is included in the calculation of the projected minimum
balance. This assessment assumes all payments due under your bankruptcy plan will be made, including regularly scheduled
mortgage payments due after your bankruptcy filing and payments to cure amounts due to your bankruptcy filing. Since your
projected minimum balance is lower than the required minimum balance, your account is short. Your account needs to have a
balance of at least $0.00 at all times.

             Required Minimum Balance                                                                                                                                                        $0.00
               minus
             Projected Minimum Balance                                                                              -$5,740.25+$137.58 = -$5,602.67
             Amount needed to adequately fund your account                                                                                                                 $5,602.67


Please let us know if you have any questions. You can call us at 800.669.6607, Monday - Friday, 8 a.m. to 9 p.m. ET. You can
review your account anytime at www.bankofamerica.com.




                                                                                                                                                                            C3_12204_ESCSTMTA_22598_02062019
          Case 19-70732-JAD              Doc     Filed 11/05/20 Entered 11/05/20 15:55:14                       Desc Main
                                                 Document     Page 10 of 10


                                                  FREQUENTLY ASKED QUESTIONS

Q: Why am I getting this Escrow Account Disclosure Statement?

A:   We want to make sure you understand any payment changes. Your escrow payment amount for the upcoming year may change
     due to increased or decreased taxes and/or insurance. This statement provides details about any payment changes.

Q: What is an Escrow Analysis?

A:   We do an Escrow Analysis at least once a year to determine if the amount of money in your escrow account is enough for next
     year’s expected tax and/or insurance payments.

Q: What are the most common reasons for my escrow payment change?

A:   The most common reasons for a payment change are changes to your property taxes and/or insurance premiums.

Q: What is an Escrow Overage?

A:   An Escrow Overage happens when our Escrow Analysis shows you’ve got more money in your escrow account than the required
     minimum balance. To determine if you have an actual overage of escrow funds, Bank of America, N.A. will adjust the potential
     overage to account for any escrow amounts that remain unpaid from the period before your bankruptcy filing or otherwise due
     under the terms of your Chapter 13 plan. This adjustment is necessary to ensure your current escrow account balance has a
     surplus of funds. If your account still shows an overage and is current under the terms of your Chapter 13 plan, we’ll send you a
     refund in accordance with applicable law.

Q: What is an Escrow Shortage?

A:   An Escrow Shortage happens when our Escrow Analysis shows there’s not enough money in your account to meet the required
     minimum balance. We’ll adjust your monthly payment to make up the shortage or, if you prefer, you can cover the shortage by
     making a one-time payment.

Q: What is a Required Minimum Balance?

A:   The required minimum balance is the smallest amount of money you can have in your account at any time during the year. The
     account needs to have a balance of at least $0.00 at all times.

Q: Who should I contact about tax or insurance changes that increased my monthly escrow payment?

A:   Contact your local tax authority or insurance agent with questions about any tax or insurance payment changes.

Q: Can I include the total Escrow Shortage amount with my monthly mortgage payment?

A:   You have the option to pay the balance in full or to spread it over the next 12 months. If you choose to pay the escrow shortage in
     full, the escrow shortage amount must be sent separately, along with the payment coupon Included with this statement.

Q: Do I need to take any actions if I have recurring mortgage payments scheduled through an online bill payment
   service?

A:   Yes. The payment amount will not update automatically. If you make recurring payments from a Bank of America account, visit
     Online Banking to update the amount of any scheduled payments in Transfers, BillPay or Mortgage Pay on the Web. For payments
     made through another institution, please follow their process for changing your payment amount.
